Citation Nr: 0909556	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  04-37 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
paranoid schizophrenia, previously described as dementia 
praecox, paranoid type?


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, which determined that new and 
material evidence had not been presented to reopen a 
previously denied claim of entitlement to service connection 
for paranoid schizophrenia previously described as dementia 
praecox, paranoid type.

Entitlement to service connection for dementia praecox, 
paranoid type was previously denied in an April 1954 
decision.  That decision became final when not appealed.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008).  Regardless of any 
RO action, the Board is required to independently consider 
whether the veteran has submitted new and material evidence 
warranting the reopening of the claim before considering the 
claim on the merits.  Hence, the Board has characterized the 
appeal as shown on the title page.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).
 
This case was remanded by the Board in May 2006 and February 
2007 for 
additional development.  It has now been returned to the 
Board for adjudication. 


FINDINGS OF FACT

1.  An April 1954 decision denied service connection for 
dementia praecox, paranoid type.

2.  In the 1950's the term dementia praecox was used 
interchangeably with the term schizophrenia.

3.  The evidence associated with the claims file subsequent 
to the April 1954 decision does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for paranoid schizophrenia 
previously described as dementia praecox, paranoid type.



CONCLUSION OF LAW

The April 1954 decision, which denied service connection for 
dementia praecox, paranoid type, now classified as 
schizophrenia, is final; the evidence received since the 
April 1954 decision is not new and material. 38 U.S.C.A. §§ 
1111, 1110, 5103, 5103A, 5108, 7105 (West 2002 & Supp 2008); 
38 C.F.R. §§ 3.156(a), 3.159, 3.303, 3.306, 20.302, 20.1103 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The 
requirements of the VCAA have been met in this case.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the 
appellant in May 2006, July 2007 and July 2008 correspondence 
of the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part VA will attempt to obtain.    VA has fulfilled its duty 
to assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim.  VA provided 
adequate notice of how disability ratings and effective dates 
are assigned.  

The appellant was adequately informed of the specific basis 
for the prior denial of his claim, and of the type of 
evidence necessary to reopen the claim. Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

While appellant did not receive full notice prior to the 
initial decision, after he was provided pertinent notice he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim, and the claim was readjudicated in 
a September 2008 supplemental statement of the case. The 
claimant was provided the opportunity to present pertinent 
evidence.  There is no evidence of any VA error in notifying 
or assisting the appellant that reasonably affects the 
fairness of this adjudication, and the evidence of record 
rebuts any suggestion that the appellant was prejudiced by 
VA's timing of the notice.  Hence, the case is ready for 
adjudication.

Analysis

In an April 1954 decision entitlement to service connection 
for dementia praecox, paranoid type was denied.  The veteran 
did not appeal this decision and it is final.

The law provides that, if new and material evidence has been 
presented or secured with respect to matters that have been 
previously disallowed, those matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  Under 
38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed. Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam).  The Board is required to 
give consideration to all of the evidence received since the 
April 1954 decision in light of the totality of the record.  
Hickson v. West, 12 Vet. App. 247, 251 (1999).

The evidence of record at the time of the April 1954 decision 
consisted of service treatment records which were entirely 
silent for any treatment or diagnosis of a psychiatric 
condition; and January 1954 treatment records from the 
Central Islip State Hospital. At that time the veteran was 
admitted with a three month history of bizarre behavior, and 
confusion.  He was diagnosed with dementia praecox, paranoid 
type and determined to be unable to manage his own affairs, 
and incompetent.   

The evidence received since the April 1954 decision includes 
copies of private and VA medical records which revealed 
continued psychiatric treatment and hospitalizations through 
both private hospitals and VA Medical Center for paranoid 
schizophrenia.

None of the additional medical records contain any competent 
evidence that tends to show that the appellant's paranoid 
schizophrenia was either incurred in or aggravated during his 
period of active service.  For this reason, the Board finds 
that the evidence received since the April 1954 decision is 
not new and material.

While the appellant has offered his belief that his paranoid 
schizophrenia was incurred in service, as a result of secret 
experiments performed on him while at the Tuskegee Army base, 
to the extent that he is attempting to present evidence 
regarding the etiology of a current disorder, he is not 
competent.  That is, it is not shown that the appellant has 
the necessary medical training to offer opinions on medical 
questions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  The appellant's contentions in this regard were 
previously of record, and his current contentions, being 
essentially the same, are not new and material.

The record remains devoid of any competent evidence 
suggesting that paranoid schizophrenia was incurred in or 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Hence, there is no new and material evidence within 
the context of 38 C.F.R. § 3.156.  The claim to reopen is 
denied.  

Because the claimant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen the finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In reaching this decision the Board considered whether the 
appellant's claim of entitlement to service connection for 
schizophrenia was a new claim.  Given that the term 
schizophrenia was used interchangeably with the term dementia 
praecox in the 1950's, the Board finds that the claim 
presented is not a new claim, but rather a claim to reopen.

 
ORDER

New and material evidence not having been received to reopen 
a claim of entitlement to service connection for paranoid 
schizophrenia, previously described as dementia praecox, 
paranoid type, the appeal to reopen is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


